Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments dated 11/5/2020. The amended pending claims 1-11 are examined based on the merits herein.  
Application Priority
This application filed 11/05/2020 is a division of 16261327, filed 01/29/2019, now U.S. 10857134, 16261327 is a division of 15534929, filed 06/09/2017, now U.S. Patent #10220023, 15534929 is a national stage entry of PCT/EP2015/079208, International Filing Date: 12/10/2015, claims foreign priority to PCT/EP2015/058202, filed 04/15/2015, claims foreign priority to PCT/EP2014/077469, filed 12/11/2014.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner. It is noted that some of the references considered has been filed in the parent applications. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brossard et al. (Applicants’ cited IDS: US 2014/0303217, filing date: June 18 2014; effective filing date: Mar 12 2009).
Brossard teachings relate to a dosing regimen for a selective S1P1 receptor agonist and a dose-up titration to the target dose of the selective S1P1 receptor agonist (See abstract) [0009]. The reference explicitly teaches the compound, (R)-5-[3-chloro-4-(2,3-di hydroxy-propoxy)-benz[Z]ylidene]-2-([Z]-propylimino)-3-o-tolyl-thiazolidin-4-one (compound 1) as a selective S1P1 receptor agonist [0005]. 
Brossard teaches a method of administering to a subject in need thereof a medication comprising a S1P1 receptor agonist, whereby said S1P1 receptor modulator or agonist is given at a dosage lower than the standard daily dosage of said S1P1 receptor modulator or agonist during the initial period of treatment and then the dosage is increased, up to the standard daily dosage of said S1P1 receptor agonist. The disease to be treated include autoimmune disease and the sub-therapeutic dose of the S1P1 receptor agonist that is 80 fold less, 40 fold less,10-fold less or 4-fold less than the standard daily dosage is administered during the initial period of treatment; wherein, during the initial period of treatment, the administered dosage is increased stepwise (Claims 24, 27, 28, 30, 31). 
Brossard teach that the diseases that can be treated with S1P1 receptor agonist include rheumatoid arthritis, Crohn’s disease, ulcerative colitis, multiple sclerosis, graft-versus-host disease etc. [0036, 37]. The reference teaches that a suitable dosage regimen can be 5 mg p.o. (once daily for 3 days) followed up by up titration to 10 mg p.o. (once daily for 3 days), to 20 mg p.o. (target dose). 

One of ordinary skill in the art would have been motivated to use compound 1 to treat a disease associated with an activated immune system, e.g. rheumatoid arthritis to provide therapeutic benefits. Thus claims 1-6 would have been obvious over the prior art teachings.
. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brossard et al. (Applicants’ cited IDS: US 2014/0303217, filing date: June 18 2014; effective filing date: Mar 12 2009) as applied to claims above and in view of Olsson et al. (J Neurol Neurosurg Psychiatry, March 2014, 85: 1198-1208). 
Claims 10-11 are limited to relapsing MS and relapsing-reemitting MS treatment.
Brossard teachings discussed as above. 
Brossard do not explicitly teach that the MS treated with compound 1 is relapsing MS (RMS) and relapsing-reemitting MS (RRMS). 
Olsson explicitly teach ponesimod [(Z,Z)-5-[3-chloro-4-((2R)-2,3-dihydroxypropoxy)-benzylidene]-2-propylimino-3-o-tolylthiazolidin-4-one], an iminothiazolidinone derivative, a reversible, orally active, selective S1P1 receptor modulator in a double blind, placebo-controlled dose finding phase IIb study with three doses, once daily (10,20, 40 mg) for the treatment of patients with RRMS (See abstract, p 1198, col. 2, para 2 , lines 1-5, para 4). The clinical results are demonstrated in Table 2. Once-daily treatment with ponesimod 10, 20 or 40 mg for 24 weeks significantly and dose-dependently reduced the cumulative number of new T1 Gd+ lesions in patients 
From Olsson one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use compound 1 of the instant claims (ponesimod, is the same compound as in the instant claims) in treating RMS and RRMS. 
One of ordinary skill in the art would have been motivated to use ponesimod in RMS and RRMS specific population patients as a new therapy to subjects where there was a relapse from other treatment and thus provide therapeutic benefits by treating the condition in relapsed subjects. Thus claims 10-11 would have been obvious over the combined prior art. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brossard et al. (Applicants’ cited IDS: WO 2009/115954). 
The instant claim 1 as above.
Brossard teachings relate to a dosing regimen for a selective S1P1 receptor agonist and a dose-up titration to the target dose of the selective S1P1 receptor agonist (See abstract). 
Brossard teach in page 2, lines 10-14, page 4, lines 16-22, 

    PNG
    media_image1.png
    132
    842
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    99
    820
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    128
    851
    media_image3.png
    Greyscale

In page 6, lines 20-26 it is taught that,

    PNG
    media_image4.png
    235
    864
    media_image4.png
    Greyscale

The reference in pages 7-8, teaches that

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	The reference also teaches pharmaceutical salts of selective S1P1 receptor agonist(s) as medicament (see p 7, lines 10-11). Brossard explicitly claims the medicament of compound of claim 1 or its pharmaceutical salt and its use (see claims 6, 8). 
From the teachings of the prior art one of ordinary skill in the art before the effective filing date of the invention would have found it obvious that compound 1 of the instant claims is taught to be an S1P1 receptor agonist and useful for treating a disease 
One of ordinary skill in the art would have been motivated to use compound 1 to treat a disease associated with an activated immune system, e.g. rheumatoid arthritis and provide therapeutic benefits. Thus claims 1-6 would have been obvious over the prior art teachings.
As to treating multiple sclerosis (MS) and graft v host disease (GVHD) in claims 7, 9 Brossard teaches that compound 1 of the instant claims to be useful in treating those diseases. As to claim 8, the chronic graft versus host disease to be treated, it is a type of graft-versus-host disease. A person of ordinary skill in the art would have found . 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brossard et al. (Applicants’ cited IDS: WO 2009/115954) as applied to claims above and in view of Olsson et al. (J Neurol Neurosurg Psychiatry, March 2014, 85: 1198-1208). 
Claims 10-11 are limited to relapsing MS and relapsing-reemitting MS treatment.
Brossard as above. 
Brossard do not explicitly teach that the MS treated with compound 1 is for relapsing MS (RMS) and relapsing-reemitting MS (RRMS). 
Olsson explicitly teach ponesimod [(Z,Z)-5-[3-chloro-4-((2R)-2,3-dihydroxypropoxy)-benzylidene]-2-propylimino-3-o-tolylthiazolidin-4-one], an iminothiazolidinone derivative, a reversible, orally active, selective S1P1 receptor modulator in a double blind, placebo-controlled dose finding phase IIb study with three doses, once daily (10,20, 40 mg) for the treatment of patients with RRMS (See abstract, p 1198, col. 2, para 2 , lines 1-5, para 4). The clinical results are demonstrated in Table 2. Once-daily treatment with ponesimod 10, 20 or 40 mg for 24 weeks significantly and dose-dependently reduced the cumulative number of new T1 Gd+ lesions in patients with RRMS compared with placebo (see Discussion, p 1205, para 1, lines 1-4, Results and Conclusions, page 1198). 
From Olsson one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use compound 1 of the instant claims (ponesimod) in treating RMS and RRMS. 


Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Bannen teachings are to S1P1 receptor agonists and its use in autoimmune diseases, e.g. rheumatoid arthritis (US 20100160369). 

					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627